[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT                     FILED
                         ________________________          U.S. COURT OF APPEALS
                                                             ELEVENTH CIRCUIT
                                                                  June 1, 2007
                               No. 06-14272                   THOMAS K. KAHN
                           Non-Argument Calendar                  CLERK
                         ________________________

                    D. C. Docket No. 99-08024-CR-DTKH

UNITED STATES OF AMERICA,


                                                                 Plaintiff-Appellee,

                                     versus

EDDIE ROBINSON,

                                                            Defendant-Appellant.


                         ________________________

                  Appeal from the United States District Court
                      for the Southern District of Florida
                        _________________________

                                 (June 1, 2007)


Before BIRCH, BLACK and HULL, Circuit Judges.

PER CURIAM:

     Eddie Robinson appeals the district court’s revocation of his second term of
supervised release and imposition of a 30-month sentence. Robinson asserts the

evidence did not support the revocation of his supervised release due to its

contradictory nature. He also contends his sentence is unreasonable. We address

each issue in turn.

                                           I.

      The district court did not abuse its discretion in revoking Robinson’s

supervised release. See United States v. Frazier, 26 F.3d 110, 112 (11th Cir. 1994)

(stating that a district court’s decision regarding revocation of supervised release is

reviewed for abuse of discretion). A mandatory condition of Robinson’s

supervised release was that he “not commit another federal, state or local crime.”

The evidence presented at the probable cause hearing established that (1) three

witnesses testified to seeing Robinson holding a gun; (2) two witnesses testified

that Robinson dragged Ventras Davis with his car; and (3) the responding police

officer testified that Davis was distraught and told him that her ex-boyfriend,

Robinson, had tried to grab her with his car and pointed a firearm at her. Even

though the witnesses presented different versions of exactly where Robinson stood

as he held the gun and the gun’s color, this Court gives deference to the district

court’s factual findings unless clearly erroneous. See United States v. Almand, 992

F.2d 316, 318 (11th Cir. 1993). The district court specifically found that Robinson



                                           2
pulled a gun. Moreover, the district court had to weigh the testimony of Davis,

Antonio McWilliams, India Pressley, and Timothy Walsh against that of Robinson,

and this Court generally will not review the factfinder’s credibility determination.

See United States v. Copeland, 20 F.3d 412, 413 (11th Cir. 1994).

      Thus, despite the contradictory nature regarding the circumstances of the

incident, it was not clearly erroneous to find that Robinson pulled a gun, and

thereby violated the terms of his supervised release. As evidence establishing guilt

beyond a reasonable doubt is not required to revoke a defendant’s supervised

release, the district court did not abuse its discretion in choosing to do so. See 18

U.S.C. § 3583(e)(3).

                                          II.

      “Under 18 U.S.C. § 3583(e), a district court may, upon finding by a

preponderance of the evidence that a defendant has violated a condition of

supervised release, revoke the term of supervised release and impose a term of

imprisonment after considering certain factors set forth in 18 U.S.C. § 3553(a).”

United States v. Sweeting, 437 F.3d 1105, 1107 (11th Cir. 2006). In sentencing a

defendant, the factors that a district court should consider include: (1) the nature

and circumstances of the offense; (2) the history and characteristics of the

defendant; (3) the need for the sentence to protect the public, to afford adequate



                                           3
deterrence, and provide the defendant with needed medical care or correctional

treatment; and (4) the pertinent Sentencing Commission policy statements. See 18

U.S.C. § 3553(a).

      The district court’s sentence reflected consideration of several of the

relevant factors under § 3553(a). The court stated it had considered the § 3553(a)

factors, and the court explicitly mentioned Robinson’s history of violence with his

girlfriends and his temper. Thus, the court explicitly considered the history and

characteristics of the defendant and the nature of the offense. Additionally, the

Guidelines range was 24-30 months’ imprisonment. The court took account of the

§ 3553(a) factors and sentenced Robinson at the high end of the relevant

Guidelines range. We conclude Robinson’s sentence is reasonable. See Sweeting,

437 F.3d at 1106-07 (holding sentences imposed for violation of supervised

release are reviewed for reasonableness).

      AFFIRMED.




                                            4